          Case 1:18-cv-02470-CJN Document 4-1 Filed 11/02/18 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                    )
AMERICAN OVERSIGHT,                                 )
                                                    )
                                         Plaintiff, )
                                                    )
v.                                                  )     Case No. 18-cv-2470
                                                    )
FEDERAL EMERGENCY                                   )
MANAGEMENT AGENCY,                                  )
                                                    )
                                        Defendant. )
                                                    )

            DECLARATION OF KATHERINE M. ANTHONY IN SUPPORT OF
                   MOTION TO BE ADMITTED PRO HAC VICE

        Pursuant to the requirements of Local Rule 83.2(d)(1)–(6), I, KATHERINE M.

ANTHONY, hereby declare as follows:

     1. My full name is Katherine Marie Anthony.

     2. I am an attorney at American Oversight. My office address is 1030 15th Street NW, B-

        255, Washington, DC 20005. My office phone number is (202) 897-3918. My email

        address is katherine.anthony@americanoversight.org.

     3. I am admitted and a member in good standing of the Bar of Massachusetts (BBO

        No. 685150).

     4. I have not been disciplined by any bar.

     5. I have been admitted pro hac vice to this Court nine times within the last two years.

     6. Because I engage in the practice of law from an office located in the District of Columbia

        under the supervision of a member of the District of Columbia Bar, I hereby certify that

        my application for membership to the District of Columbia Bar is pending. I intend to
        Case 1:18-cv-02470-CJN Document 4-1 Filed 11/02/18 Page 2 of 2



      take steps to become a member of this Court’s bar upon approval of my application for

      membership to the District of Columbia Bar.

   7. I further certify that I have reviewed and am familiar with the Local Rules of this Court.

   8. I further certify that I will pay the required fee of $100 to the Clerk’s Office upon the

      filing of this motion.

   9. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

      and correct.




Date: November 2, 2018                               ______________________________
                                                     Katherine M. Anthony
